DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6, 12 are objected to because of the following informalities:  
Claim 6 recites “R=((number of branches – 1) x Z0 RT/2) / number of branches”, which should correctly be --R=((number of branches – 1) x Z0 – RT/2) / number of branches-- (i.e. missing the minus sign after Z0; see the previously filed claim 6, Figs. 1, 20, etc.).  Appropriate correction is required.
Claim 12 recites “R=((number of branches – 1) x Z0 RT/2) / number of branches”, which should correctly be --R=((number of branches – 1) x Z0 – RT/2) / number of branches-- (i.e. missing the minus sign after Z0; see Figs. 1, 20, etc.).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 9, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tai US 2018/0342782 of record in view of Cronie US 8,649,445.
1.	Tai discloses a communication system (Fig. 1, etc.) that transmits a signal from transmission devices (111, 113) including a first transmission device (111) and a second transmission device (113) to a reception device (130) via a transmission path (120, etc.); the transmission path including a first branch point (in item 121) and a second branch point (in item 123), a first plurality of transmission side signal lines (lines to item 111) respectively coupling the first transmission device to the first and second branch points, a second plurality of transmission side signal lines (lines to item 113) respectively coupling the second transmission device to the first and second branch points, a plurality of reception side signal lines (lines to item 130) respectively coupling the reception device to the first and second branch points; the first and second transmission devices and the reception devices are directly electrically connected to the first and second branch points via respective single resistor elements (R1-R3) connected to the first plurality of transmission side signal lines, the second transmission side signal lines, and the plurality of reception side signal lines.  Tai essentially discloses one differential communication channel/line with branch points for the devices.
	Tai does not disclose a third branch point and corresponding transmission lines and resistor elements connected the first and second transmission devices and the reception device.
	Cronie discloses a communication system (Fig. 1) comprising a transmission device (110) and a reception device (130) and a plurality of differential communication channels/lines (130; 135) connected between the transmission and reception devices.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have multiple differential communication channels/lines between the transmission devices and the reception devices.  The modification would have been obvious for the benefit of having multiple communication links for communication system to increase aggregate bandwidth as taught by Cronie (Fig. 1, Col. 2 lines 7-11).  As a consequence of the combination, the first and second transmitter devices include multiple transmitting circuitries (pluralities of items 111, 113 of Tai) for the multiple differential communication channels/lines, each channel/line includes two branch points (due to Tai), thus there would be a third branch point (i.e. from a second differential communication channel/line) with resistor elements between the first and second transmission devices and the reception device.
3.	Tai discloses in a case where the first transmission device outputs the signal, output of the second transmission device is stopped ([0018]).
8.	Tai discloses a transmitter to be used for a communication system (Fig. 1, etc.) that transmits a signal from transmission devices (111, 113) including a first transmission device (111) and a second transmission device (113) to a reception device (130), the transmitter comprising: a first branch point (in item 121) and a second branch point (in item 123), a first plurality of transmission side signal lines (lines to item 111) respectively coupling the first transmission device to the first and second branch points, a second plurality of transmission side signal lines (lines to item 113) respectively coupling the second transmission device to the first and second branch points, a plurality of reception side signal lines (lines to item 130) respectively coupling the reception device to the first and second branch points; the first and second transmission devices and the reception devices are directly electrically connected to the first and second branch points via respective single resistor elements (R1-R3) connected to the first plurality of transmission side signal lines, the second transmission side signal lines, and the plurality of reception side signal lines.  Tai essentially discloses one differential communication channel/line with branch points for the devices.
	Tai does not disclose a third branch point and corresponding transmission lines and resistor elements connected the first and second transmission devices and the reception device.
	Cronie discloses a communication system (Fig. 1) comprising a transmission device (110) and a reception device (130) and a plurality of differential communication channels/lines (130; 135) connected between the transmission and reception devices.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have multiple differential communication channels/lines between the transmission devices and the reception devices.  The modification would have been obvious for the benefit of having multiple communication links for communication system to increase aggregate bandwidth as taught by Cronie (Fig. 1, Col. 2 lines 7-11).  As a consequence of the combination, the first and second transmitter devices include multiple transmitting circuitries (pluralities of items 111, 113 of Tai) for the multiple differential communication channels/lines, each channel/line includes two branch points (due to Tai), thus there would be a third branch point (i.e. from a second differential communication channel/line) with resistor elements between the first and second transmission devices and the reception device.
9.	Tai does not disclose each of the resistor elements includes a variable resistor element.  However, variable or adjustable resistor elements are art-recognized electrical circuit elements.  At the time of the filing, it would have been obvious to have made each of the resistor elements includes a variable resistor element.  The modification would have been obvious because variable resistor element is well-known and provides the benefit of adjustability is a case of obviousness (MPEP 2144.04(V)(D)).
11.	Tai discloses in a case where the first transmission device outputs the signal, output of the second transmission device is stopped ([0018]).
14.	Tai does not disclose each of the resistor elements includes a variable resistor element.  However, variable or adjustable resistor elements are art-recognized electrical circuit elements.  At the time of the filing, it would have been obvious to have made each of the resistor elements includes a variable resistor element.  The modification would have been obvious because variable resistor element is well-known and provides the benefit of adjustability is a case of obviousness (MPEP 2144.04(V)(D)).

Claims 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Tai US 2018/0342782 of record in view of Cronie US 8,649,445 as applied to claims 1 or 8 above, and further in view of Kim US 5,872,491 of record.
10.	The resultant combination discloses the transmitter of claim 8, but does not disclose at least switch element arranged between one of the resistor elements and one of the first, second, or third branch points to selectively employ the electrical connection of the first transmission device, the second transmission device or the reception device to a corresponding one of the first, second, or third branch points.
	Kim discloses a N-way branch point including switches to selectively employ electrical connection to corresponding circuitries of the branches (Fig. 4, switches 38 at the branch point to selectively connect the branches).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added switches to at least one of the first, second, or third branch points.  The modification would have been obvious because the switches allow effective control of switching in or out of the branches (and hence corresponding circuits/devices of the branches) as desired as taught by Kim (Fig. 4).
15.	The resultant combination discloses the transmitter of claim 1, but does not disclose at least switch element arranged between one of the resistor elements and one of the first, second, or third branch points to selectively employ the electrical connection of the first transmission device, the second transmission device or the reception device to a corresponding one of the first, second, or third branch points.
	Kim discloses a N-way branch point including switches to selectively employ electrical connection to corresponding circuitries of the branches (Fig. 4, switches 38 at the branch point to selectively connect the branches).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added switches to at least one of the first, second, or third branch points.  The modification would have been obvious because the switches allow effective control of switching in or out of the branches (and hence corresponding circuits/devices of the branches) as desired as taught by Kim (Fig. 4).

Response to Arguments
Applicant’s arguments/amendments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cronie US 8,649,445.  The other references, Tai and Kim remain relevant for their respective disclosures.

Allowable Subject Matter
Claim, 6, 7, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843